         Case 2:19-cv-03846-HB Document 52 Filed 07/07/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LIBERTY RESOURCES, INC., et al.         :             CIVIL ACTION
                                        :
        v.                              :
                                        :
THE CITY OF PHILADELPHIA, et            :
al.                                     :             NO. 19-3846

                                    ORDER

             AND NOW, this 7th day of July, 2020, for the reasons

set forth in the accompanying Memorandum, it is hereby ORDERED

that:

             (1)   the motion of plaintiffs for class certification

(Doc. # 34) is GRANTED;

             (2)   a class of all persons with disabilities or

impairments that affect their mobility—including, for example,

people who use wheelchairs or other mobility devices, as well as

those who are blind or have low vision— and who use or will use

pedestrian rights of way in the City of Philadelphia is hereby

CERTIFIED pursuant to Rules 23(a) and (b)(2) of the Federal

Rules of Civil Procedure;

             (3)   Plaintiffs Liberty Resources, Inc., Disabled in

Action of Pennsylvania, Inc., Philadelphia ADAPT, Tony Brooks,

Liam Dougherty, Fran Fulton, and Louis Olivo are hereby

appointed as class representatives pursuant to Rule 23(a) of the

Federal Rules of Civil Procedure; and
      Case 2:19-cv-03846-HB Document 52 Filed 07/07/20 Page 2 of 2



          (4)   the David Ferleger Law Office and Disability

Rights Advocates are hereby appointed as counsel for the class

pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III
                                                                     J.




                                  - 2 -
